Citation Nr: 1709831	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  12-11 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to April 21, 2003, for the grant of service connection for a psychiatric disability, to include bipolar disorder and dysthymic disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1988 to April 1988 and from March 1989 to September 1991.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court). 

This matter originally came before the Board on appeal from a November 2010 rating decision of the Wichita, Kansas Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for a psychiatric disability, to include bipolar disorder and dysthymic disorder, rated 10 percent, effective April 21, 2003.  In October 2014, the Board issued a decision that, in pertinent part, denied an effective date prior to April 21, 2003 for the award of service connection for a psychiatric disability.  The Veteran appealed the October 2014 Board decision to the Court, which, by Memorandum Decision in July 2016, vacated the portion of the Board's decision regarding the effective date of service connection for a psychiatric disability, to include bipolar disorder and dysthymic disorder, and remanded the matter for action consistent with the Court's decision.  

[The October 2014 Board decision also remanded the matter of entitlement to an effective date prior to April 28, 2011, for the assignment of a rating in excess of 10 percent for psychiatric disability, to include bipolar disorder with dysthymic disorder, for further development.  The development sought has apparently not yet been completed, and the matter remains pending at the Agency of Original Jurisdiction (AOJ).  Consequently, that issue is not before the Board at this time.]


FINDINGS OF FACT

1. An unappealed January 1996 rating decision denied the Veteran service connection for a psychiatric disability, to include personality disorder; clear and unmistakable error (CUE) in that decision has not been alleged.

2. After the January 1996 rating decision, the first communication from the Veteran evidencing an intent to reopen a claim of service connection for a psychiatric disability was received on February 4, 2002; it is reasonably shown that he had a psychiatric disability, to include bipolar disorder and dysthymic disorder (ultimately determined to have been incurred in service), when the claim was filed.


CONCLUSION OF LAW

An earlier effective date of February 4, 2002 is warranted for the grant of service connection for a psychiatric disability, to include bipolar disorder and dysthymic disorder.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400, 4.125(a) (2014, 2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations apply only to claims filed on or after March 24, 2015, and do not apply as the claim found dispositive was received prior to that date.  The governing regulation is outlined below.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 
An unappealed January 1996 rating decision denied service connection for a psychiatric disability, to include personality disorder, based essentially on a finding that service treatment records and an October 1995 VA psychiatric examination report did not show a diagnosis of a compensable psychiatric disability.  The only psychiatric diagnosis (not due to misconduct) was a personality disorder, which is not a compensable disability.  See 38 C.F.R. § 3.303(c).  New and material evidence was not received within the year following, and that decision is final based on the evidence of record at the time of issuance and is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 5109A , 7105; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a request for revision based on CUE can result in the assignment of an effective date earlier than the date of a final decision).  CUE in the prior rating decision has not been alleged, and there is no legal authority for the Board to set aside the finality of that decision in the absence of an allegation (and showing) of CUE in that decision.

VA treatment records show the Veteran had a bipolar mood disorder diagnosed as early as December 2001, and dysthymic disorder diagnosed as early as in January 2002.  

On February 4, 2002, VA received a letter from the Veteran's attorney expressing that he was claiming "entitlement to service connection for all conditions noted in [his] service medical records and entitled to compensation under 38 C.F.R. § 3.303."   

In August 2002 the RO sent the Veteran a VCAA notice letter; he was requested to specify the disabilities for which he sought service connection.  He did not respond to the August 2002 letter, and a December 2002 rating decision found new and material evidence had not been submitted to reopen the claim of service connection for a mixed personality disorder with antisocial and borderline elements.  The Veteran filed a notice of disagreement with this decision on April 21, 2003.  In the notice of disagreement, his attorney specified that he was seeking service connection for a psychiatric disability, to include bipolar disorder and dysthymic disorder.  In a February 2004 statement of the case (SOC), the AOJ listed the issue as service connection for a mental disorder and noted the claim was received on February 4, 2002.  An August 2004 rating decision denied service connection for a bipolar condition with dysthymic disorder.  In May 2007 the Board remanded the matters of whether new and material evidence had been received to reopen a claim of service connection for personality disorder and for a psychiatric disability other than personality disorder, to include depression and bipolar disorder, for further development.  A March 2010 Board decision denied the claim to reopen a claim of service connection for a personality disorder and remanded the issue of service connection for a psychiatric disability other than a personality disorder, to include depression and bipolar disorder, for further development.  The November 2010 rating decision granted service connection for a psychiatric disability, to include bipolar disorder and dysthymic disorder, effective April 21, 2003.

The Board's October 2014 decision denied an effective date prior to April 21, 2003, for the grant of service connection for a psychiatric disability, to include bipolar disorder and dysthymic disorder.  The Board found the February 2002 letter did not qualify as an informal claim to reopen a claim of service connection for a psychiatric disability because it did not identify service connection for a psychiatric disability as a benefit sought.

The Court's July 2016 Memorandum Decision noted the RO initially identified the February 2002 letter as a claim to reopen his previously denied claim of service connection for a personality disorder and found the Board's October 2014 holding that the first communication evidencing an intent to reopen a claim for a psychiatric disability was received April 21, 2003 appeared in conflict with the RO's (and Board's) prior treatment of the February 2002 submission.  The Memorandum Decision also found the Board's October 2014 decision did not explain the Board's previous inconsistent treatment of the Veteran's claim as two separate claims and the impact of the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (that the scope of a service connection for a specific psychiatric entity claim encompasses all psychiatric diagnoses shown by the record.) 

Given the Court's Memorandum Decision finding (which represents "the law of the case") regarding the treatment of the February 2002 correspondence in prior adjudications, the Court's holding in Clemons, and considering the record in the light most favorable to the Veteran, the Board finds the letter received on February 4, 2002 was a claim to reopen a claim of service connection for a psychiatric disability, however diagnosed (to include bipolar and dysthymic disorders), that was ultimately granted.  While the February 2002 letter did not identify service connection for a psychiatric disability as a benefit sought, the RO had construed it as a claim to reopen the previously denied claim of service connection for a psychiatric disability.  Under Clemons, such claim encompasses all psychiatric diagnoses show by the record, including bipolar disorder, which was diagnosed as early as December 2001, and dysthymic disorder, which was diagnosed as early as January 2002.  The February 4, 2002 claim remained pending until its final adjudication in November 2010.  Lalonde, 12 Vet. App. at 382.  The Board finds it is reasonably shown the (now-service-connected) psychiatric disability existed when the February 4, 2002 claim was filed; therefore, entitlement to service connection for a psychiatric disability arose prior to that date.  Accordingly, the proper effective date for the grant of service connection for the Veteran's psychiatric disability, to include bipolar disorder and dysthymic disorder, is February 4, 2002, the date the claim to reopen was received.


ORDER

An earlier effective date of February 4, 2002 is granted for the award of service connection for a psychiatric disability, to include bipolar disorder and dysthymic disorder.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


